          Case 4:20-cr-00302-BRW Document 2 Filed 10/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS     _ JAMEs
                                   CENTRAL DIVISION            By:

UNITED STATES OF AMERICA                              )
                                                      )
V.                                                    )       No. 4:20CR CP10~        g~\v
                                                      )
EDUARDO MOCTEZUMA CUELLAR                             )
JOSHUA DAVID CLINGAN                                  )
DEBORAH GAIL TERRY                                    )
FRANCISCO BERNAVE MORENO-OVIEDO                       )
     aka "PACO"                                       )

                              MOTION TO SEAL INDICTMENT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendants prior to arrest and to protect officers executing the arrest warrant, the United

States requests that the above-styled indictment be sealed until the defendants are in custody or

have been released pending trial.




                                              KRISTIN BRYANT
                                              AR Bar# 2009156
                                              Assistant U.S. Attorney
                                              P.O. Box 1229
                                              Little Rock, AR 72203
                                              501-340-2600
                                              Kristin.Bryant@usdoj.gov

                                             ORDER

       Pursuant to the above request, the indictment in this matter shall be sealed until the

defendants are in custody or have been released pending trial.


 lo,!, t1alrJ
DATE                                          UNITED STATES MAGISTRATE JUDGE
